Citation Nr: 0736748	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.

The record raises the issue of entitlement to service 
connection for hypertension secondary to a lumbar disorder.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  
 

FINDING OF FACT

Cervical degenerative arthritis was not demonstrated in-
service, and it was not manifested to a compensable degree in 
the first year following the veteran's separation from active 
duty.


CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2002 
correspondence and as part of a January 2004 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The statement 
of the case informed the claimant of the need to submit all 
pertinent evidence in his possession.  While the veteran was 
provided with notice of the type of information and evidence 
needed to substantiate his claim for service connection, he 
was not provided with notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  Despite the inadequate notice provided to the veteran 
on this element, in light of the decision reached below, the 
Board finds that error harmless.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

Review of the service medical records, including the 
enlistment and separation examination reports, reveal that no 
cervical spine problems, including arthritis, were shown 
during the veteran's period of active duty.  

Postservice medical evidence includes a July 1995 VA 
orthopedic examination report which shows that the veteran 
did not report or complain of any cervical pathology.  

A January 2000 private X-ray revealed cervical degenerative 
changes.  A March 2000 private medical record includes a 
diagnosis of a cervical strain.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain enumerated disorders, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).



Analysis

The veteran's service medical records do not show that he 
either complained of cervical spine-related problems, or that 
a cervical spine disorder, to include arthritis, was 
diagnosed.  

Neither treatment for nor a diagnosis of a cervical disorder 
was clinically documented prior to 2000, when the veteran was 
treated for a cervical strain and diagnosed with cervical 
degenerative disease.  A medical opinion relating cervical 
arthritis to his military service is not of record.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  While a diagnosis of 
cervical degenerative changes was made in 2000, that 
diagnosis comes well after the veteran's 1975 separation from 
active duty.  As such, presumptive service connection for 
cervical arthritis is not for consideration.  There is also 
no postservice continuity of complaints or symptoms 
pertaining to any cervical disability.

Without evidence of a chronic cervical disability in service, 
compensably disabling cervical arthritis in the first 
postservice year, and with no evidence of a nexus between any 
current cervical disability and service, service connection 
for such disability is not warranted.  As such, the benefit 
sought on appeal is denied.

The veteran's statements relating his claimed disorder to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for arthritis of the 
cervical spine is denied.


REMAND

The veteran also claims that service connection is warranted 
for lumbar arthritis.  His service medical records note 
complaints of low back-related problems on several occasions 
in 1973.  A low back disorder was not detected in the course 
of the veteran's July 1975 discharge examination.

The most contemporaneous postservice medical record following 
the veteran's 1975 military discharge relating to his lumbar 
spine is dated in April 2000, when a private X-ray 
examination showed mild spondylosis.  An August 2001 private 
MRI (magnetic resonance imaging) report includes a diagnosis 
of degenerative changes.  

An August 2004 letter from a Dr. Nolan notes that the veteran 
had been treated for chronic low back pain.  Magnetic 
resonance imaging findings of lumbar degenerative changes 
were noted.  The physician opined that the lumbar spine 
degenerative changes were "likely a result of accumulation 
of years of physically demanding labor from the [veteran's] 
job as a machinist in the US Armed Forces."  The 
representative, in an October 2007 presentation, waived 
initial RO consideration of this private medical opinion 
evidence.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159.  

In light of the August 2004 letter from Dr. Nolan, and the 
opinion expressed therein, the appellant should be afforded a 
VA examination to ascertain the etiology of his claimed 
lumbar arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination in order to 
determine the etiology of his lumbar 
degenerative disease.  Send the claims 
folder to the examiner for review in 
conjunction with the examination.  After 
a review of the record and an examination 
of the veteran, the examining physician 
must state whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any diagnosed low back 
disorder, to include arthritis, is 
related to service.  The examiner must 
address the statement offered by Dr. 
Nolan.  The rationale for all opinions 
offered must be clearly indicated by the 
examining physician.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue of entitlement to service 
connection for arthritis of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, to include an explanation how 
disability ratings and effective dates 
are assigned.  A reasonable period of 
time should be allowed for response.  The 
RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
appellant and any other applicable legal 
precedent.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


